
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.22


FORM OF RESTRICTED STOCK AGREEMENT


        This Restricted Stock Agreement (this "Restricted Stock Agreement") is
made and entered into as of [Date] (the "Date of Grant"), by and between Health
Net, Inc., a Delaware corporation (the "Company"), and [Name] (the "Recipient").

        WHEREAS, the Compensation and Stock Option Committee (the "Committee")
of the Board of Directors (the "Board") of the Company has approved the grant of
Restricted Stock, as hereinafter defined, to the Recipient as set forth below
under the Company's [Year] Stock Option Plan (the "Plan"). Capitalized terms
used but not defined herein shall have the meanings set forth in the Plan.

        NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties agree as
follows:

        1.      Grant of Restricted Stock. The Company hereby grants to the
Recipient [Number] restricted shares (the "Restricted Stock") of the Class A
Common Stock, par value $.001 per share (the "Common Stock") of the Company,
subject to all of the terms and conditions of this Restricted Stock Agreement.
As a condition of the effectiveness of this grant, the Recipient shall pay to
the Company as soon as practicable the par value in cash for each share of
Restricted Stock subject to this grant. The Recipient's grant and record of
share ownership shall be kept on the books of the Company, until the
restrictions on transfer have lapsed pursuant to Sections 2 or 3 below. Shares
that have become vested pursuant to Sections 2 or 3 below may be evidenced by
stock certificates, at the request of the Recipient, which certificates shall be
registered in the name of the Recipient and delivered to Recipient within ten
(10) days of such request.

        2.      Lapse of Restrictions. Except as otherwise provided in Section 3
hereof, the restrictions on transfer set forth in Section 4 hereof shall lapse
(the "Vesting Date") with respect to all shares of the Restricted Stock on the
[Number] anniversary of the Grant Date.

        3.      Termination of Service.

        (a)  If prior to the Vesting Date, the Recipient's employment or service
with the Company is terminated by either the Recipient or the Company for any
reason (a "Termination Event"), then all shares of Restricted Stock not yet
vested shall be immediately forfeited at such time, and the Company shall return
to the Recipient an amount equal to the par value of the Restricted Stock which
was paid by the Recipient to the Company as described in Section 1 above.

        (b)  If the Recipient violates the terms of Section 5 of this Agreement
(a "Breach Event"), in addition to being subject to all remedies in law or
equity that the Company may assert, then at any time thereafter the Company, in
its sole and absolute discretion, may, with respect to any Restricted Stock that
has vested within six (6) months of the Recipient's termination of employment:
(i) to the extent that the Restricted Stock is beneficially owned by the
Recipient, reacquire from the Recipient, in return for an amount equal to the
par value of the Restricted Stock which was paid by the Recipient to the Company
as described in Section 1 above, any or all of the shares of Restricted Stock;
and (ii) to the extent that the Restricted Stock has been sold, assigned or
otherwise transferred by the Recipient, recover from the Recipient an amount
equal to the Gain Realized (as defined in Section 5 below) from such sale,
assignment or transfer.

        (c)    Upon the occurrence of a Breach Event, the Company may elect to
purchase all or any portion of the Restricted Stock pursuant to this Section 3
by delivery of written notice (the "Repurchase Notice") to the Recipient within
ninety (90) days after the occurrence of such Breach Event.

        4.      Restrictions on Transfer. Unless earlier vested pursuant to
Section 2 above, shares of Restricted Stock may not be transferred or otherwise
disposed of by the Recipient prior to [Date], including by way of sale,
assignment, transfer, pledge or otherwise except by will or the laws of descent
and distribution.

        5.      Employment/Association with Company Competitor. The Recipient
hereby agrees that, during (i) the six-month period following a termination of
the Recipient's employment with an Employer that entitles the Recipient to
receive severance benefits under an agreement with or the policy of the Company
or (ii) the twelve-month period following a termination of the Recipient's
employment with an Employer that does not entitle the Recipient to receive such
severance benefits (the period referred to in either clause (i) or (ii), the
"Noncompetition Period"), the Recipient shall not undertake any employment or
activity (including, but not limited to, consulting services) with a Competitor
(as defined below), where the loyal and complete fulfillment of the duties of
the competitive employment or activity would call upon the Recipient to reveal,
to make judgments on or otherwise use any confidential business information or
trade secrets of the business of the Company or any Subsidiary to which the
Recipient had access during the Recipient's employment with the Employer. In
addition, the Recipient agrees that, during the Noncompetion Period applicable
to the Recipient following termination of employment with the Employer, the
Recipient shall not, directly or indirectly, solicit, interfere with, hire,
offer to hire or induce any person, who is or was an employee of the Company or
any of its Subsidiaries during the 12 month period prior to the date of such
termination of employment, to discontinue his or her relationship with the
Company or any of its Subsidiaries or to accept employment by, or enter into a
business relationship with, the Recipient or any other entity or person. In the
event that the Recipient breaches the covenants set forth in this first
paragraph of Section 5, it shall be considered a Breach Event under Section 3
above.

        For purposes of this Section 5: "Gain Realized" shall equal the
difference between (x) the par value paid by the Recipient for the Restricted
Stock and (y) the greater of the Fair Market Value (as defined in the Plan) of
the Common Stock representing the Restricted Stock (I) on the date of transfer
of such Restricted Stock or (II) on the date such competitive activity with a
Competitor was commenced by the Recipient; and "Competitor" shall refer to any
health maintenance organization or insurance company that provides managed
health care or related services similar to those provided by the Company or any
Subsidiary.

1

--------------------------------------------------------------------------------

        It is hereby further agreed that if any court of competent jurisdiction
shall determine that the restrictions imposed in this Section 5 are unreasonable
(including, but not limited to, the definition of Market Area or Competitor or
the time period during which this provision is applicable), the parties hereto
hereby agree to any restrictions that such court would find to be reasonable
under the circumstances.

        The Recipient acknowledges that the services to be rendered by the
Recipient to the Company are of a special and unique character, which gives this
Agreement a peculiar value to the Company, the loss of which may not be
reasonably or adequately compensated for by damages in an action at law, and
that a material breach or threatened breach by the Recipient of any of the
provisions contained in this Section 5 will cause the Company irreparable
injury. Recipient therefore agrees that the Company may be entitled, in addition
to the remedies set forth above in this Section 5 and any other right or remedy,
to a temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining Recipient from any such violations or
threatened violations.

        6.      Rights as a Stockholder. The Company shall hold in escrow all
dividends, if any, that are paid with respect to the shares of Restricted Stock
until all restrictions on such shares have lapsed. Recipient agrees that the
right to vote any shares for which the restrictions on transfer set forth in
Section 4 hereof have not yet lapsed (the "Unvested Shares") will be held by the
Company and, accordingly, the Employee shall execute an irrevocable proxy in
favor of the Company for all shares of Restricted Stock in the form supplied by
the Company.

        7.      Notices. Any notice or communication given hereunder shall be in
writing and shall be given by fax or first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
(3) days after mailing or twenty-four (24) hours after transmission of a fax to
the following addresses:


 
 
  To the Recipient at:   [Name]
[Address]
 
 
  To the Company at:   Health Net, Inc.
21650 Oxnard Street
Woodland Hills, California 91367
Attention: General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

        8.      Securities Laws Requirements. The Company shall not be obligated
to transfer any shares of Common Stock from the Recipient to another party, if
such transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended from time to time (the "Securities Act") (or
any other federal or state statutes having similar requirements as may be in
effect at that time). Further, the Company may require as a condition of
transfer of any shares to the Recipient that the Recipient furnish a written
representation that he or she is holding the shares for investment and not with
a view to resale or distribution to the public. The Company either has or will
file an appropriate Registration Statement on Form S-8 (or other applicable
form), and has taken or will take such actions as necessary to keep the
information therein current from time to time, in order to register the
Restricted Stock under the Securities Act and shall use its commercially
reasonable efforts to cause such Registration Statement to become effective and
to maintain the effectiveness of such registration.

        9.      Protections Against Violations of Restricted Stock Agreement. No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the shares of
Restricted Stock by any holder thereof in violation of the provisions of this
Restricted Stock Agreement or the Certificate of Incorporation or the By-Laws of
the Company, shall be valid, and the Company will not transfer any of said
shares of Restricted Stock on its books nor will any of said shares of
Restricted Stock be entitled to vote, nor will any dividends be paid thereon,
unless and until there has been full compliance with said provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.

        10.  Taxes. The Recipient understands that he or she (and not the
Company) shall be responsible for any tax obligation that may arise as a result
of the transactions contemplated by this Restricted Stock Agreement and shall
pay to the Company the amount determined by the Company to be such tax
obligation at the time such tax obligation arises. If the Recipient fails to
make such payment, the number of shares necessary to satisfy the tax obligations
shall be forfeited. The Recipient shall promptly notify the Company of any
election made pursuant to Section 83(b) of the Code.

THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT'S SOLE RESPONSIBILITY AND
NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE,
IN THE EVENT THAT THE RECIPIENT DESIRES TO MAKE THE ELECTION.

        11.  Change of Control. Section 6.8 of the Plan provides for the
acceleration of exercisability of the Vesting Date applicable to the Restricted
Stock in the event of a Change in Control, as such term is defined in the Plan.
The Recipient hereby acknowledges that the Committee retains the right to
determine whether the acceleration of vesting provided for in said Section 6.8
shall have occurred with respect to the Restricted Stock (notwithstanding the
provisions of such Section 6.8) in those instances (unless otherwise determined
by the Board) in which (A) the holders of the Common Stock immediately prior to
a Consummated Transaction or Control Purchase (as defined in the Plan) own more
than 50% of the voting common stock of the surviving corporation immediately
after such Consummated Transaction or Control Purchase, (B) the holders of all
classes of common stock of the Company immediately prior to a Consummated
Transaction or Control Purchase own more than 50% of the total equity of the
surviving corporation immediately after such Consummated Transaction or Control
Purchase, (C) the Consummated Transaction or Control Purchase does not result in
a Board Change and (D) the Consummated Transaction or Control Purchase does not
result in a substantial change in the executive officers of the Company.

2

--------------------------------------------------------------------------------

        12.  Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Restricted Stock Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.

        13.  Governing Law. This Restricted Stock Agreement shall be governed by
and construed according to the laws of the State of Delaware without regard to
its principles of conflict of laws.

        14.  Amendments. This Restricted Stock Agreement may be amended or
modified at any time only by an instrument in writing signed by each of the
parties hereto, and approved by the Committee. The Board may terminate or amend
the Plan at any time; provided, however, that the termination or any
modification or amendment of the Plan shall not, without the consent of the
Recipient, affect the rights of the Recipient under this Restricted Stock
Agreement.

        15.  Survival of Terms. This Restricted Stock Agreement shall apply to
and bind the Recipient and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors.

        16.  Agreement Not a Contract for Services; Rights to Terminate
Employment. Neither the grant of the Restricted Stock, this Restricted Stock
Agreement nor any other action taken pursuant to this Restricted Stock Agreement
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Recipient has a right to continue to provide services as an
officer, director, employee or consultant of the Company and/or the Employer for
any period of time or at any specific rate of compensation. Nothing in the Plan
or in this Restricted Stock Agreement shall confer upon the Recipient the right
to continue in the employment of an Employer or affect any right which an
Employer may have to terminate the employment of the Recipient. The Recipient
specifically acknowledges that the Employer intends to review the Recipient's
performance from time to time, and that the Company and/or the Employer has the
right to terminate the Recipient's employment at any time, including a time in
close proximity to the Vesting Date, for any reason, with or without cause. The
Recipient acknowledges that upon his or her termination of employment with an
Employer for any reason, then all shares of Restricted Stock not yet vested
shall be immediately forfeited at such time, and the Company shall return to the
Recipient an amount equal to the par value of the Restricted Stock which was
paid by the Recipient to the Company as is set forth in Section 3 of this
Restricted Stock Agreement.

        17.  Decisions of Board or Committee. The Board or the Committee shall
have the right to resolve all questions which may arise in connection with the
Restricted Stock. Any interpretation, determination or other action made or
taken by the Board or the Committee regarding the Restricted Stock, the Plan or
this Restricted Stock Agreement shall be final, binding and conclusive.

        18.  Failure to Execute Agreement. This Restricted Stock Agreement and
the Restricted Stock granted hereunder is subject to the Recipient returning a
counter-signed copy of this Restricted Stock Agreement to the designated
representative of the Company on or before 60 days after the date of its
distribution to the Recipient. In the event that the Recipient fails to so
return a counter-signed copy of this Agreement within such 60-day period, then
this Restricted Stock Agreement and the Restricted Stock granted hereunder shall
automatically become null and void and shall have no further force or effect.

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Agreement on the day and year first above written. The
undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Restricted Stock Agreement and to all the terms and provisions of the
Health Net, Inc. 1998 Stock Option Plan, as amended to date, incorporated by
reference herein.


 
Health Net, Inc.
 
 
     

--------------------------------------------------------------------------------

  Name:     Title:  
 
 
    THE UNDERSIGNED RECIPIENT HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT
HE/SHE IS AN EMPLOYEE AT WILL AND MAY BE TERMINATED BY THE EMPLOYER AT ANY TIME,
WITH OR WITHOUT CAUSE.
 
 
    The undersigned hereby accepts and agrees to all the terms and provisions of
the foregoing Restricted Stock Agreement and to all the terms and provisions of
the Health Net, Inc. 1998 Stock Option Plan, as amended to date, incorporated by
reference herein.
 
 
    Recipient:
 
 
     

--------------------------------------------------------------------------------

  [Name]  

3

--------------------------------------------------------------------------------



QuickLinks


FORM OF RESTRICTED STOCK AGREEMENT
